Citation Nr: 9934109	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) is well grounded.

2.  Entitlement to service connection for residuals of 
chemical exposure.

3.  Entitlement to a compensable evaluation for a scar of the 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to December 
1957.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of the veteran's hearing before the Board in May 
1999, the veteran acknowledged that the issues that were 
identified by the Board at that time were the issues for 
which he was currently seeking appellate consideration.  
Other issues that had been certified for appellate review or 
may have otherwise been sufficiently developed for appellate 
consideration, were entitlement to service connection for a 
respiratory disorder, loss of vision, hypertension, a back 
disorder, a leg disorder, a prostate disorder, neuropathy of 
the right hand, and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  In this regard, the case of Tomlin v. Brown, 5 
Vet. App. 355 (1993) held that oral statements at a personal 
hearing which were later transcribed met the requirement that 
a notice of disagreement be "in writing," and the Board 
finds that there is no reason that a transcript can not 
similarly serve as a writing for purposes of the withdrawal 
of a substantive appeal under 38 C.F.R. § 20.204(b) (1999).  
Consequently, based on the above, the Board will only 
consider those issues that were specifically addressed at the 
May 1999 hearing before the Board.

The Board further finds that additional medical development 
is warranted as to the issue of entitlement to an increased 
evaluation for a scar on the right wrist, and this issue will 
be discussed more fully in the Remand portion of this 
decision.  




FINDINGS OF FACT

1.  The veteran does not have PTSD causally related to 
service.

2.  Disability associated with residuals of chemical exposure 
was not shown in service and is not currently shown.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131; 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The claim for service connection for residuals of 
chemical exposure is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including psychosis, 
becomes manifest to a degree of ten percent or more within 
one year from the date of separation from such service, such 
disease shall be presumed to have been incurred in or 
aggravated by such service notwithstanding there is no record 
of evidence of such disease during the period of service.  38 
U.S.C.A. § 1112 (West 1991).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the diseases within the purview of section 1112 of 
this title, has been suffered between the date of separation 
from service and the date of onset of any such diseases, or 
the disability is due to the veteran's own willful 
misconduct, service connection pursuant to section 1112 will 
not be in order.  38 U.S.C.A. § 1113 (West 1991).  The 
provisions of section 1112 are applicable in the case of any 
veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
1991).

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been recently revised, effective March 7, 1997, 
as a result of the United State Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter, "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Federal Register, Vol. 
64, No. 117, June 18, 1999, page 32807-32808.

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. at 138; 38 C.F.R. § 
3.304(f).  With regard to the first element, the Court stated 
that a "clear diagnosis" should be an "unequivocal" one.  
Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the Department of Veterans Affairs (VA) has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52695- 52702 (1996).  The Court took judicial notice of the 
effect of the shift in diagnostic criteria.  The major effect 
is this: the criteria have changed from an objective ("would 
evoke in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  Federal Register, Vol. 64, No. 117, June 18, 1999, 
pages 32807-32808.

As noted previously and more fully below, there is no medical 
evidence of a diagnosis of PTSD, and the Board therefore 
finds that consideration of the above-noted revisions by the 
regional office (RO) or the veteran prior to the Board's 
decision in this matter is not warranted.  More specifically, 
since there is no diagnosis, there can be no issue as to 
whether the new revision is more or less favorable to the 
veteran.  Consequently, the Board finds that the application 
of the revised law without prior consideration by the veteran 
is not prejudicial to the veteran under the facts of this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Personnel records reflect that the veteran was assigned to 
the USS Bon Homme Richard during the period of May 1957 to 
November 1957.

With respect to both PTSD and residuals of chemical exposure, 
the Board notes that the veteran's service medical records 
are silent as to any complaint, diagnosis or treatment with 
respect to any acquired psychiatric disorder or residual of 
chemical exposure.  

VA PTSD examination in April 1997 noted the veteran's history 
of service on aircraft carriers during active service and 
exposure to stressors which included witnessing a man killed 
in an elevator accident on board ship, witnessing men falling 
overboard and at least one not being rescued, a ship fire 
engulfing the entire top of the ship, the crash of a bomber 
on the deck of his ship, and the loss of a ship due to fire.  
The veteran reported daily intrusive memories of the death of 
his friend that was involved in the elevator accident and the 
burial at sea thereafter.  He was unable to remember the 
man's name.  The examiner concluded that the veteran did not 
fully meet the criteria for PTSD in his description of his 
symptoms at the time of this examination, and there was no 
diagnosis of PTSD.

VA examination in May 1997 did not reveal any findings noted 
to be attributed to chemical exposure in service.

A June 1997 statement from a fellow service member who served 
with the veteran in Korea indicated that this witness 
remembered the veteran talking about the stressors noted 
above, but did not personally witness any of those events.

VA outpatient medical records for the period of May 1997 to 
June 1998 reveal that in July 1997, the veteran reportedly 
discussed traumatic events and experienced vague nightmares, 
and the diagnoses provided by nurse practitioner A. D. 
included subclinical PTSD.  At the end of the month this 
diagnosis was commented on by Dr. R. who noted A. D.'s 
diagnostic impression of adjustment reaction and possible 
"sub-threshold PTSD (please see her evaluation)."  Dr. R.'s 
impression was adjustment reaction with mixed emotions.

Thereafter, in August 1997, the veteran reported that his 
experience while on active duty continued to cause him much 
distress and result in sleepless nights.  At this time, the 
diagnosis included rule out adjustment disorder with 
depressed mood, and the plan was to refer the veteran to the 
PTSD clinic to determine the substantiality of symptoms 
presented and related to possible trauma.  At the time of a 
subsequent therapy appointment later that month, the 
veteran's history was noted to include PTSD and that he had 
been referred for individual therapy by Dr. R.  When 
prompted, the veteran reported intrusive memories of his 
military experiences.  In September and October 1997, the 
veteran again reported periodic nightmares and intrusive 
thoughts of his military experiences.  In December 1997, the 
veteran reported sleep difficulty and feeling depressed.  The 
impression was depression, not otherwise specified.

In February 1998, the veteran again reported sleep difficulty 
and depression, and the impression was depression, not 
otherwise specified.  In March 1998, it was noted that in a 
subsequent session, it was anticipated that there would be a 
discussion about the veteran's traumatic memories of his 
aircraft carrier experiences.  In June 1998, the veteran 
admitted to mild depression, and the impression was 
depression, not otherwise specified.  Approximately five days 
later, the veteran again reported intrusive thoughts and 
nightmares.

At the veteran's hearing before a member of the Board in May 
1999, the veteran testified that while assigned to an 
aircraft carrier in the summer of 1957, the veteran watched 
as a fellow service member was killed as a result of being 
jammed in a bomb elevator (T. at pp. 15-16).  The veteran 
indicated that he was 6 or 7 feet from the elevator when the 
accident occurred and that the man that was involved was a 
friend of the veteran (T. at p. 16).  He could not recall the 
fellow service member's name (T. at p. 16).  Later, the 
veteran indicated that this individual was buried at sea (T. 
at p. 16).  Prior to this incident, the veteran and others 
had to escape when a big bomber crashed into the back of the 
ship which was on its way for training in Long Beach, 
California (T. at p. 17).  Since his discharge, the veteran 
had experienced nightmares about his shipmate who was killed 
in the elevator incident (T. at p. 18).  His spouse indicated 
that she recalled that the veteran had told her that in his 
nightmares, he would see the "man that got hurt with the 
elevator" (T. at p. 20).

The incident in which the bomber crashed into the ship 
occurred in the middle of 1957, and the veteran believed the 
aircraft involved was an F3D, one of the biggest bombers at 
the time (T. at p. 25).  The veteran agreed that it sounded 
like an AD3 (T. at p. 26).  With respect to chemical 
exposure, the veteran indicated that he was exposed to a lot 
of fumes or fuel while carrying out his duties on top of the 
deck without a mask (T. at pp. 26-27).  The veteran indicated 
that he would get an adverse reaction if he would breathe 
fumes from fuels such as diesel fuel or kerosene, although he 
denied ever receiving treatment for this problem (T. at pp. 
27-28).  The veteran also denied that any medical provider 
had ever told him that he had a disability related to his 
exposure to fuel and fumes in service (T. at p. 29).

A July 1999 letter from the Board to the Chief of Staff of 
the Gainesville, Florida VA Medical Center noted that the 
April 1997 VA examiner concluded that the veteran did not 
fully meet the criteria for PTSD in his description of his 
symptoms at the time of his examination, that VA outpatient 
medical records for the period of May 1997 to June 1998 
reveal that in July 1997, the veteran reportedly discussed 
traumatic events and experienced vague nightmares, and 
diagnoses provided by a nurse practitioner included 
"subclinical PTSD," and that at the end of July 1997, this 
diagnosis was commented on by a clinical physician who noted 
the nurse practitioner's diagnostic impression of adjustment 
reaction and possible "sub-threshold PTSD (please see her 
evaluation)."  As a result of these subsequent diagnoses of 
"subclinical" and "sub-threshold" PTSD, the Board 
requested an opinion as to whether a diagnosis of 
"subclinical" and/or "sub-threshold" PTSD constituted a 
diagnosis of PTSD in conformance with the DSM-IV.

In response to the Board's July 1999 letter, an October 1999 
letter from Dr. M. first notes that DSM-IV listed six 
criteria that must be met in order to make the diagnosis of 
PTSD.  

With respect to the first criterion of exposure to a 
traumatic event, the examiner noted that the veteran did 
witness events which resulted in the loss of life while on 
board ship and did have an emotional response to this event.  
Whether his emotional response was severe enough to meet the 
diagnostic criterion was found to be unclear from the record.  
As for the criterion of persistent reexperience of the 
traumatic event, the examiner noted that the veteran did 
report intrusive recollections and dreams of the event.  With 
respect to the criterion of persistent symptoms of increased 
arousal, the examiner indicated that it was not clear from 
the record whether the veteran's symptoms met this threshold.  
As for the criterion that the disturbance last for more than 
one month, the examiner indicated that the veteran met this 
criterion.  

However, with respect to the criterion of persistent 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness, the examiner found that the 
veteran did not meet this criterion according to the record.  
In addition, as for the last criterion that the disturbance 
cause clinically significant distress or impairment in the 
veteran's social or occupational functioning, the examiner 
noted that there was nothing in the record to indicate that 
the symptoms the veteran had experienced reached the 
threshold of impairing his social or occupational 
functioning.

In conclusion, Dr. M. indicated that the veteran did not meet 
the diagnostic criteria for PTSD but had some symptoms that 
would best fit the diagnostic category of anxiety disorder, 
not otherwise specified.  Dr. M. went on to comment that this 
category was used for patients who had some anxiety symptoms 
but not enough to warrant a more specific anxiety disorder 
diagnosis.


II.  Analysis

The Board has reviewed the evidence of record and again notes 
that under the law, it is the obligation of the person 
applying for benefits to come forward with a well-grounded 
claim, and that a well-grounded claim is "[a] plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Epps v. Brown, supra.  In this case, the 
missing elements of a well-grounded claim pursuant to Caluza 
v. Brown, supra are (1) current disability, and (2) nexus. 

In this context, the Board first notes that the evidence of 
record does not reveal a current diagnosis of PTSD or 
evidence of current disability related to exposure to 
chemicals in service.  Under the case law, it is clear that a 
fundamental element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis).  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.  
Moreover, with respect to PTSD, under 38 C.F.R. § 3.304, one 
of the elements required to establish service connection for 
PTSD is medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter, and 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to DSM-IV.  While notations of "subclinical" or 
"sub-threshold" PTSD were noted, the terminology employed 
in these entries appeared clearly deficient to constitute a 
diagnosis of PTSD in accordance with DSM-IV.  To assure that 
the obvious facial reading of these entries was correct, the 
Board requested a medical opinion.  As noted above, it was 
the opinion of Dr. M. in October 1999 that the veteran did 
not meet the criteria for PTSD under DSM-IV.  The Board 
further finds that "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present as to the claim for service connection 
for PTSD and residuals of chemical exposure.

The Board further notes that in Degmetich v. Brown, supra, 
the Federal Circuit expressly addressed the question of 
whether the statutory requirement for a "disability 
resulting" from injury or disease in service means: (1) a 
disability existing at some time in the past; or (2) a 
disability existing on and after the date of application for 
the benefit, and ruled that (2) is the correct 
interpretation.  Degmetich is even more compelling because 
the disability in dispute, a psychosis, had been diagnosed 
within the presumptive period, but not shown at the time of 
the 1967 application for benefits in question in that case.  

Alternatively, these claims are also not well grounded due to 
the lack of evidence to satisfy element three under Caluza v. 
Brown, supra, a nexus between any current manifestation of 
chemical exposure or an acquired psychiatric disorder, to 
include PTSD, and disease or injury in service, or with 
regard to a psychosis, to a period of one year following 
service.  Thus, assuming, arguendo, the existence of a 
residual of chemical exposure or an acquired psychiatric 
disorder, to include PTSD, at any time, the evidence that has 
been presented does not provide any competent link between 
the disease and service.  In this regard, the only evidence 
advanced to support the existence of residuals of chemical 
exposure and psychiatric disability in service consists of 
the statements and testimony of the veteran and his spouse 
years after service.  Caluza v. Brown, supra.  However, it 
has been held that as lay persons, the appellant and his 
spouse lack the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu v. Derwinski, supra.

Nor can lay evidentiary assertions establish the nexus 
element on the basis of continuity of symptoms because 
residuals of chemical exposure and acquired psychiatric 
disorders are not those subject to lay observation.  Savage 
v. Gober, supra.  As for the medical evidence of record, 
there is no medical evidence which relates a current residual 
of chemical exposure or an acquired psychiatric disorder to 
service or to within one year of service.  

With respect to the statements of a medical history of PTSD 
reported by the veteran and contained within certain 
outpatient treatment records, it has been held that a 
transcription of medical history provided by the claimant and 
unenhanced by medical expertise as to whether there was any 
causal relationship between any current findings and the 
statements of history regarding an injury or disease in 
service, can not serve to establish the nexus element of a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.

Finally, even were the Board to go so far on this record to 
assume that the diagnoses of "subthreshold" or "sub-
clinical" PTSD constituted a valid diagnosis of PTSD under 
DSM-IV, and the Board further assumed that the diagnosis 
identified a disability causally related to service, the 
claim would still be denied on the merits.  The only medical 
providers who identified "subthreshold" or "sub-clinical" 
PTSD had not provided a rationale for this opinion grounded 
in a review of the record.  Clearly, the opinions in April 
1997 and the October 1999 by medical providers who reviewed 
the record, examined the veteran and articulated a basis for 
their opinions are entitled to far greater probative weight.  
Those opinions are plainly against the claim, and thus the 
clear weight of the most probative evidence is against the 
claim.  Under such circumstances, the benefit of the doubt 
doctrine is not for application.  


ORDER

The claim for service connection for PTSD is denied as not 
well grounded.

The claim for service connection for residuals of chemical 
exposure is denied as not well grounded.


REMAND

Since the veteran has claimed that his right wrist condition 
has worsened in severity and it is unclear from the record as 
to which symptoms are connected to his service-connected scar 
and which are not, the Board finds that further examination 
is warranted as to the issue of entitlement to an increased 
evaluation for a scar of the right wrist.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his scar of the 
right wrist.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records other than 
those now on file pertaining to the 
veteran's scar of the right wrist and 
associate them with the claims folder.

3.  The RO should then arrange for an 
appropriate examination of the appellant 
for the purpose of ascertaining all 
service-connected pathology related to 
the veteran's scar of the right wrist.  
All necessary studies are to be 
accomplished.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present in the right wrist.  If 
there are disorders present other than 
the service-connected scar of the right 
wrist, the examiner should reconcile the 
diagnoses, and provide an opinion based 
on the examination and a review of the 
record as to the degree of medical 
probability that any other disorder is 
causally related to service or service-
connected disability.  If there is 
additional right wrist disability not 
related to service or service-connected 
disability, and this additional disorder 
or disorders produce symptomatology, the 
examiner is requested to provide an 
opinion as to which symptoms are 
attributable to service-connected 
disabilities and which are not.  If such 
distinction can not be made, it should be 
so specified.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for a scar of the right wrist.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals







